Rule 497 Document On behalf of PIMCO EM Fundamental IndexPLUS® TR Strategy Fund, PIMCO Fundamental IndexPLUS® TR Fund, PIMCO Inflation Response Multi-Asset Fund, and PIMCO Emerging Markets Corporate Bond Fund (the “Funds”), each a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as an exhibit to this filing relate to the prospectus supplements filed with the Securities and Exchange
